Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding Claim 1; 112 rejection(s) of the office action notes the hinge is not asserted as operable to allow rotation of the first portion about the horizontal and vertical axes; wherein the applicant responds by stating the Fig. 11 clearly show how the hinge operates, and depicts 1108 rotates and moves inward and outward along 1111 within hole 1114 via threaded portion 1120 as needed; and depending on whether 1108 is fully inserted or backed out of 1114 then second fastening elements 1100 may be threaded or received within vertical holes 1122 along or otherwise parallel with axis 1113. The office hereby notes that as suggested by the applciant arguments and presented in the 112 rejections that varying structural conditions are selectively required to constitute the respective functions of the first portion being rotatable about the horizontal axis and the vertical axis; and further the claim asserts the first portion is rotatable about the vertical axis which is disclosed as 1113 and does assert the rotation about a vertical axis that is otherwise parallel to 1113. As such, the applicant must assert and/or explicitly discuss how the first portion will rotate about 1113, as asserted in lines 15-17 when the first portion and second portion are connected by first fastening element 1108 and respective fastening elements 1122, as asserted in preceding lines 12-13. Otherwise, it appears the applicant has to at minimum present a general assertion of the rotations about each axes according to selective positions of the first and respective fastening elements. Also, as presented by Fig. 11, vertical axis 1113 is not disposed along a movable joint and is not otherwise asserted as flexible, and thus rotation about 1113 itself does not appear as plausible even if the selective positions of the fastening elements are asserted.  Last, in line(s) 19-20; if the corresponding horizontal threaded hole is “threaded” and already asserted to receive the first fastening element in line 10 then it is unclear how the corresponding horizontal threaded portion is to include ‘a threaded portion’ in line 20 without making it clear that a threaded portion is further comprised by the first fastening element—if so intended or otherwise denotes a separate or another threaded portion in addition to the thread of the corresponding threaded portion itself.  It is hereby noted that the applicant may feel free to submit ‘a second After-Final’ to be allowed, assuming changes are made as discussed above including an actual vertical axis by which the first portion may actually be movable; and the selective positioning of the first and respective fastening elements along the horizontal slotted hole, the corresponding horizontal threaded hole and the vertical holes respectively; and further clarifying the threaded portion in line 20 as discussed.  


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835